Citation Nr: 9924799	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-25 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-
At-Law


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from January 1969 
to August 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  The Board entered a decision in April 1998 denying 
service connection for an acquired psychiatric disorder, 
including PTSD.  The veteran subsequently appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

In October 1998 the veteran's attorney and the Office of the 
VA General Counsel entered into a joint motion to sever one 
issue and to remand one issue.  The United States Court of 
Appeals for Veterans Claims (Court) granted the motion, and, 
in so doing, remanded the issue of entitlement to service 
connection for an acquired psychiatric disorder to the Board 
in October 1998.  In March 1999 a second joint motion for 
remand was filed by the parties, this motion further 
addressing the previously temporarily severed issue of 
service connection for PTSD.  The Court also granted this 
joint motion for remand in March 1999.  As such, the issue 
noted on the title page is stated as it was at the time of 
the Board's prior decision in April 1998.


REMAND

The joint motion, embodied in the Court's order, points out 
that it had been recently discovered that potentially 
relevant VA outpatient records had been located at the VA 
Medical Center (VAMC), Togus, Maine; further, that it 
appeared that the appellant had received treatment at a VA 
outpatient clinic, Bangor, Maine.  The joint motion indicates 
that a request had not been made for these records.

The first joint motion to remand in October 1998 took issue 
with the Board's application of Reonal v. Brown, 5 Vet. App. 
458 (1993) in concluding that the veteran's claim for service 
connection for an acquired psychiatric disorder was not well 
grounded.  

The second joint motion for remand goes on to state that the 
denial of service connection for PTSD had been based, in 
part, on an examiner's comment that the veteran's inservice 
experiences, claimed as fearful and distressing, were not 
that far out of the range of normal experience; accordingly, 
they did not qualify as sufficient stressors to support a 
diagnosis of PTSD.  Referencing the Court's holding in Cohen 
v. Brown, 10 Vet. App. 128 (1997), the joint motion notes 
that the new version of 38 C.F.R § 3.304(f) has adopted the 
definition of a stressor provided in the fourth edition of 
the Diagnostic and Statistical Manual for Mental Disorders 
(DSM IV).  According to DSM IV, the revised requirement for 
stressor sufficiency is no longer based on unusual 
experience, but on individualized experience.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  All records of the veteran's 
treatment at the Togus, Maine VAMC and at 
the VA outpatient clinic in Bangor, Maine 
should be obtained.  Any records obtained 
should be associated with the claims 
folder. 

2.  The RO should request the veteran to 
provide an additional statement relating 
as many details as possible about 
reportedly stressful experiences while 
serving in Vietnam.  He should be asked 
to provide the names of individuals who 
were killed or wounded in action, the 
dates those events occurred, the units to 
which those individuals were assigned, 
and the locations at which those events 
occurred.  He should also be asked to 
provide dates and locations of any mortar 
attacks, fire fights, and/or sniper 
attacks to which he was subjected in 
Vietnam.  Thereafter, the statement 
should be forwarded to United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197, for verification of claimed 
stressors.

3.  Next, the RO must make a specific 
determination, based upon the complete 
record, including the USASCRUR response, 
as to whether the appellant was exposed 
to a stressor or stressors in service, 
and if so, the nature of the specific 
stressor or stressors.  The RO must also 
specifically render a finding as to 
whether the appellant "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility issues raised by the record.

4.  Thereafter, the veteran should be 
afforded another VA psychiatric 
examination, to include psychological 
testing.  One purpose of this examination 
is to ascertain the correct psychiatric 
diagnosis at the current time.  If any 
acquired psychiatric disorder is 
diagnosed, the physician must express an 
opinion as to whether it is at least as 
likely as not related to service. The 
physician is not to his/her opinion 
solely upon history related by the 
veteran.  He/she is to consider the 
veteran's history in conjunction with 
previous and current clinical findings 
and a complete review of all pertinent 
evidence contained in the claims folder.  
A second purpose of this examination is 
to determine whether the complete record 
supports a clear diagnosis of PTSD.  If 
the veteran is found to have PTSD, and 
the RO has determined that the veteran 
engaged in combat with the enemy, the 
examiner should express an opinion on 
whether the veteran's claimed stressors 
from his military service are 
etiologically related to any current 
PTSD.  If the veteran is found to have a 
clear diagnosis of PTSD and has been 
found by the RO not to have engaged in 
combat with the enemy, the physician is 
to determine if the PTSD is related only 
to one or more verified stressors.  That 
is to say, the examining physician should 
specifically identify which stressors are 
linked to any diagnosed PTSD, with 
reference to the stressor(s) determined 
by the RO to be established by the 
record.  All tests deemed necessary by 
the examiner must be conducted and the 
clinical findings and reasoning which 
form the basis of the opinions requested 
should be clearly set forth.  The claims 
folder and a copy of this remand  must be 
made available to the examiner prior to 
the examination in order that he or she 
may review pertinent aspects of the 
veteran's service and medical history.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  

5.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
an examiner's report does not include an 
opinion requested, appropriate corrective 
action should be taken.  Then, if any 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
need take no further action until he is informed, but has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


